Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Second Notice of Correction
The following Notice clarifies the amendment to claim 15 the term “UPS device between”  has been added to clarify the location of amendment to claim 15. The remainder of the document is unchanged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Arnell on February 24, 2022.


		In claim 1 line 5 - - at least one- - has been changed to read “at least two”
In claim 1 Line 5 - - device - - has been changed to read “devices, at least one of the two devices”
			In Claim 14 line 6 - - an uninterruptible power supply (UPS) device - - has been changed to “first and second uninterruptible power supply (UPS) devices”
			In Claim 14 Line 6 “first” has been added after the term - - the - -
			In Claim 14 Line 17 - - bpyass - - has been changed to “bypass”
		In claim 15 lines 1-2  - -  the uninterruptible power supply system comprising a - - has been changed to “wherein the”
		In claim 15 line 2 “is” has been added before the term - - connected - -
		In claim 15 line 2 “first” has been added before - - UPS device between - -
		In claim 16 line 1 “first” has been added before the term - - UPS - -
In claim 16 line 5 “first” has been added before the term - - UPS - -

Response to Arguments
Applicant’s arguments, with respect to the prior art have been fully considered and are persuasive. The rejection has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Cairoli or Xu teach a UPS system however do not teach two UPS devices in combination with one of the UPS device comprising at least two switches is connected in series with at least one winding of the at least one coupled differential mode inductor forming a series connection, wherein the series connection is integrated into . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836